Citation Nr: 0712620	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an effective date earlier than August 3, 1992 
for the assignment of a disability rating in excess of 50 
percent for the veteran's service-connected psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1974 to January 1979 and from May 1981 to October 
1988.  

Procedural history

This case has a lengthy procedural history, some of which is 
related in previous Board decisions.   What follows is 
relevant to this appeal.

In a June 1989 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
granted service connection for a psychiatric disability, then 
characterized as major affective disorder; agoraphobia with 
panic attacks, effective from October 25, 1988.

In a December 1992 rating decision, the New Orleans RO 
granted an increased rating for the veteran's service-
connected psychiatric disorder, 40 percent, effective from 
August 3, 1992, the date of a VA examination.  In an April 
2006 rating decision of the Phoenix RO, the service-connected 
psychiatric disability was recharacterized as depressive 
disorder with agoraphobia and panic attacks, generalized 
anxiety disorder; and the assigned disability rating was 
increased to 
30 percent effective October 25, 1988 and 50 percent 
effective August 3, 1992.

In a decision dated February 24, 1999, the Board of Veterans' 
Appeals (the Board) granted a disability rating of 50 percent 
for the period prior to August 3, 1992; and denied a 
disability rating in excess of 50 percent for that period.

In a rating decision dated in May 2003, the Chicago RO 
granted a 100 percent disability rating for the veteran's 
service-connected psychiatric disability, effective from 
August 3, 1992.  The veteran disagreed with that decision in 
May 2004; the RO issued a statement of the case in January 
2005; and the veteran filed a substantive appeal in March 
2005.

In February 2007, the veteran presented testimony at a 
personal hearing which was conducted via videoconferencing 
equipment and which was chaired by the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with the veteran's VA claims folder. 


FINDINGS OF FACT

1.  In a February 1999 decision, the Board denied the veteran 
an effective date earlier than August 3, 1992 for a 
disability rating in excess of 50 percent for her service-
connected psychiatric disability.  The veteran was informed 
of that determination and of her appeal rights.  She did not 
appeal.

2.  The veteran again raised the matter of her entitlement to 
an earlier effective date in May 2004.


CONCLUSIONS OF LAW

1.  The February 1999 Board decision is final as to the 
matter to the assignment of an earlier effective date a 
disability rating in excess of 50 percent for the veteran's 
service-connected psychiatric disability.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  The veteran's current claim of entitlement to an earlier 
effective date was not timely filed and must be dismissed.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
that the currently assigned August 3, 1992 for an increased 
disability rating for her service-connected psychiatric 
disability.  In essence, she contends that her psychiatric 
pathology prior to that date was of such severity that a 100 
percent rating was warranted from the day after she left 
military service, October 25, 1988.  As has been described 
above, a 50 percent rating has been assigned for the period 
from October 1988 to August 1992, and the Board denied her 
claim for an earlier effective date for a higher rating in a 
February 1999 decision..

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below the veteran's claim is being dismissed by 
the Board because the veteran did not raise the earlier 
effective date issue in a timely fashion.  The claim is 
therefore being dismissed based on the law.  Whatever facts 
are necessary to adjudicate the claim are already contained 
in the claims folder.  Thus, notice or assistance to the 
veteran would be fruitless.

Analysis

The relevant procedural history of this case has been set out 
in the Introduction.  
Of particular significance is the fact that in its February 
24, 1999 decision the Board specifically denied the veteran 
an effective date earlier than August 3, 1992 for a 
disability rating in excess of 50 percent for her service-
connected psychiatric disability.  See the February 24, 1999 
decision, page 13.  The veteran did not challenge that 
decision, either by appealing to the Court, filing a motion 
for reconsideration of the Board's decision, or filing a 
claim of clear and unmistakable error (CUE).

The veteran arguably next challenged the assigned effective 
date via a notice of disagreement (NOD) dated in May 2004.  
Although inartfully worded and never specifically mentioning 
the matter of the earlier effective date, that appears to 
have been the intent of the NOD, and it was so interpreted by 
the RO.  The RO denied the veteran earlier effective date 
claim based on the finality of the Board's 1999 decision.  
See the May 2003 rating decision, page 2, as well as the 
January 2005 statement of the case.      

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  
In that three-judge decision, the Court held that where a 
rating decision which established an effective date for an 
increased rating becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.  

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for an increased rating for her service-connected psychiatric 
disability must be dismissed.  An effective date earlier than 
August 3, 1992 for a disability rating in excess of 50 
percent was specifically denied by the Board in its February 
24, 1999 decision.  The veteran did not appeal that decision 
to the Court, and the Board's decision thus became final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006) [in general, unappealed Board decisions are final].  
The veteran's disagreement as to the effective date was filed 
several years after the 1999 Board decision.  

In short, the Court in Rudd that where a rating decision 
which established an effective date for an increased rating 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  
Although the holding in Rudd specifically applied to RO 
decisions, the same reasoning would apply to Board decisions.  

In short, if the veteran believed that the Board's February 
1999 denial of an effective date in excess of 50 percent for 
her psychiatric disability was incorrect, her proper recourse 
was to appeal to the Court.  [The Board's February 1999 
decision in fact contained specific instructions as to how to 
appeal to the Court.]  Because the veteran did not appeal, 
the Board's decision became final.  That being the case, the 
veteran is left with only two options in her attempt to 
obtain an earlier effective date: a motion for 
reconsideration or a claim alleging that the Board's decision 
contained CUE.  See 38 U.S.C.A. §§ 7103, 7111 (West 2002); 
38 C.F.R. Part 20, Subparts K and O (2006).  To date, she has 
not done either.   

The February 1999 Board decision is final as to the matter of 
the veteran's entitlement to an effective date earlier than 
August 3, 1992 for a rating in excess of 50 percent for her 
service connected disability.  The Court made it abundantly 
clear in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to the veteran's filing a 
reconsideration motion or a Board CUE claim.  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
August 3, 1992 for the assignment of a disability rating in 
excess of 50 percent for the veteran's service-connected 
psychiatric disability is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


